CONCURRING OPINION.
In voting to sustain the suggestion of error I do so in adherence to the dissenting opinion which is among the original opinions handed down on June 14, 1948. Therein mention was made of the ruling by the Tax Commission that a Diesel engine is to be given the lower classification. In the record in this case the following statement appears as having been made by the trial judge:
"The able and distinguished attorney for the State Tax Commission who has made a brilliant argument in this case, admits that Diesel motors are not taxed by the State Tax Commission because of a Commission holding that they are an exclusive necessity in the manufacture of lumber." *Page 822 
This statement was and is unchallenged by any method by which under the law such a statement may be challenged or corrected. A pertinent statement made by a trial judge must be accepted by us as true so long as it remains in and as a part of the record. National Box Co. v. Bradley, 171 Miss. 15, 16, 30, 154 So. 724,157 So. 91, 95 A.L.R. 1500, and cases there cited.
The only basis for now saying that the statement by the trial judge was not in fact correct is upon assertions made in the Chairman's brief on the suggestion of error, but we have repeatedly held that in deciding cases we must act on the record (of which a statement of fact by the trial judge is a part) "not by assertions of fact made in briefs or suggestions of error, however sincere counsel may be in those assertions." Alexander v. Hancock, 174 Miss. 482, 498, 164 So. 772, 165 So. 126. See also Rayl v. Thurman, 156 Miss. 8, 14, 125 So. 912; McLendon v. Ravesies, 178 Miss. 428, 433, 173 So. 303.
Smith, J., concurs in the above opinion.